UNITED STATES COURT OF APPEALS
Filed 8/16/96
                    TENTH CIRCUIT


 G. GEORGE FINLEY, JR.,

          Plaintiff-Appellant,

 v.

 COLORADO DEPARTMENT OF
 CORRECTIONS, ARISTEDES W.
 ZAVARAS, Executive Director;
 RODERIC GOTTULA, M.D.;                                 No. 95-1538
 JOSEPH MCGARRY, M.D.; LARRY                        (D.C. No. 95-S-819)
 EMERY, STEVE QUACKENBUSH,                             (D. Colorado)
 Physician’s Assistant; Jane Doe, Nurse
 known as Jean; John Doe Medical
 Doctor; John Doe, Dentist; John Doe,
 Male Nurse; Jane Doe, Nurse known
 as Rose; Jane Doe, Nurse known as
 Barbara; Jane Doe, Nurse known as
 Margaret,

          DefendantAppellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, KELLY and LUCERO, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

       Mr. G. George Finley, Jr. filed this pro se action under 42 U.S.C. § 1983,

alleging that the Colorado Department of Corrections and several state officials

violated his Eighth and Fourteenth Amendment rights. The district court

dismissed Mr. Finley’s complaint pursuant to 28 U.S.C. 1915(d). Mr. Finley then

filed this timely appeal. 1

       The Eighth Amendment requires that Mr. Finley “allege acts or omissions

sufficiently harmful to evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976). We have reviewed the record and

Mr. Finley’s assertions. While we are sympathetic to Mr. Finley’s medical needs,

we are not persuaded the district court erred. 2




       1
        The district court granted Mr. Finley’s motion for leave to proceed in
forma pauperis on appeal.
       2
          We decline to consider the factual and legal issues Mr. Finley raises for
the first time on appeal. See Oyler v. Allenbrand, 23 F.3d 292, 299 n.8 (10th Cir.
1994).

                                          -2-
       Accordingly, we AFFIRM substantially for the reasons given by the the

district court.

       The mandate shall issue forthwith.

                                              ENTERED FOR THE COURT


                                              Stephanie K. Seymour
                                              Chief Judge




                                        -3-